Name: Council Regulation (EEC) No 2253/77 of 11 October 1977 on structural measures in the hop sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 10 . 77 Official Journal of the European Communities No L 261 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2253/77 of 11 October 1977 on structural measures in the hop sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, involving conversion to other varieties and the reorgan ­ ization of hop gardens will cease to be economically justified in those Member States if they entail a reduc ­ tion of 40 % or more in the areas planted ; whereas those Member States should be permitted to waive the obligation to reduce the area concerned ; Whereas, to ensure that the aid provided for in Article 9 (3) of Regulation (EEC) No 1696/71 is economically effective, it is necessary to provide that areas on which grubbing operations are carried out shall not be replanted with hops for a period of three years ; Whereas the producer groups must share out among their members the aid granted to them ; whereas, however, it is fair to provide that a larger share of the aid be granted to associated producers who grub up the hops with which their area is planted under the plan for conversion to other varieties and for reorgani ­ zation of hop gardens submitted by the group to which they belong, in order to compensate for the investments made, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regula ­ tion (EEC) No 1 170/77 (2), and in particular Article 10 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 9 ( 1 ) of Regulation (EEC) No 1696/71 prohibits from 1 July 1977 onwards any increase in the areas planted with hops ; whereas this prohibition is to apply to all individual producers, to their legal successors and to recognized producer groups ; whereas the possibility should also be provided for Member States to apply this prohibition to associa ­ tions acting on behalf of producers ; whereas it must nevertheless be laid down that this prohibition shall not apply to areas planted with hops after 1 July 1977 in place of previously registered areas on which hops are no longer planted ; Whereas Article 9 (3) of Regulation (EEC) No 1696/71 lays down that the Member States may grant recog ­ nized producer groups aid for conversion to other varieties and for the reorganization of hop gardens, provided that such operations entail a reduction of at least 40 % in the area under hops ; whereas, to facili ­ tate the supervision of the granting of such aid, it is necessary that these operations be set forth in a plan which the recognized producer groups shall submit to the authorities appointed by the Member States granting the aid ; Whereas in some Member States hops are cultivated by a small number of producers ; whereas operations HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1979, no areas planted with hops may be registered other than those registered by 30 June 1977 and worked by individual producers or their legal successors, or by members of recognized producer groups or of associations designated by Member States and acting on behalf of producers. However, areas cultivated in place of areas registered at 30 June 1977 may be registered after this date, on condition that they are no larger than those areas which they replace. (&gt;) OJ No L 175, 4 . 8 . 1971 , p . 1 . (2 ) OJ No L 137, 3 . 6 . 1977, p . 7 . No L 261 /2 Official Journal of the European Communities 14. 10 . 77 Article 2 2. The plots which are reorganized must have an area of at least one hectare forming a single contin ­ uous block once their reorganization has been completed. The Member States shall take all necessary steps to supervise the registration of hop gardens. Article J Article 6 1 . Aid for conversion, reorganization of hop gardens and grubbing up shall be paid subject to an upper limit of 1 800 units of account per hectare covered by the plan provided for in Article 3 . The aids for conversion and reorganization of hop gardens shall be calculated on the basis of actual expenditure on seedlings, materials and equipment. However, producers who grub up areas under hops shall receive an aid of 1 800 units of account per hectare . 2. Each recognized producer group qualifying for the aid referred to in Article 3 ( 1 ) shall apportion such aid among its members, taking into account their participation in the plan for conversion to other varie ­ ties and for the reorganization of the hop gardens. 1 . The aid for conversion to other varieties and for reorganization of hop gardens provided for in Article 9 (3) of Regulation (EEC) No 1696/71 shall be granted to producer groups recognized under Article 7 of that same Regulation on presentation to the authorities appointed by the Member States of a plan for conver ­ sion to other varieties and for the reorganization of hop gardens which entails at least a 40 % reduction in the total area registered as at 30 June 1977 to which the plan applies. 2. By way of derogation from Article 9 (3) of Regu ­ lation (EEC) No 1696/71 , the aid for conversion to other varieties and for reorganization of hop gardens may be granted in Member States whose total area planted with hops is less than 100 hectares without the obligation to reduce the area concerned having been fulfilled. Article 7 Article 4 The Member States shall take all necessary steps to supervise the reduction of areas referred to in Article 3 (!) ¢ Article 8 For a period of three years following implementation of the plan to convert to other varieties or to reor ­ ganize hop gardens, a recognized producer group may not plant with hops an area greater than that resulting from the application of that plan . The Member States shall inform the Commission before 31 December 1977 of their decision on whether or not to grant the aid provided for in Article 9 (3) of Regulation (EEC) No 1696/71 .Article 5 Article 91 . The conversion to other varieties, whether or not accompanied by the reorganization of hop gardens, must include the replacement of plants with the variety or varieties chosen by the recognized producer group. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 1 1 October 1 977. For the Council The President A. HUMBLET